Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 07, 2021 has been entered.
Response to Amendment
The Amendment filed on June 07, 2021 in response to the Office Action of March 08, 2021 is acknowledged and has been entered. Claims 1, 9, 10, 14 and 17 have been amended. Claims 1-20 are pending and under examination in this Office Action.
The claim rejections under 35 U.S.C. 112 to claim 14 is now withdrawn in view of the claim amendment.
Response to Arguments
Applicant's amendments and arguments filed June 07, 2021 have been fully considered but they are not persuasive. 
	Greene is directed to a system that tracks communications (e.g. electronic mail messages) between registered users (e.g. sales staff of a company) and their contacts (e.g. customers as unregistered users) to ensure high-quality activity-based metrics. The system disclosed by Greene parses an electronic mail message to determine a sender and a recipient of 
	As stated by Applicant, Greene does not explicitly teach “receiving a request, which includes an unregistered email address associated with the record containing the contact relevance data, to register a user with an email service, creating an account associated with a new email address within a domain, receiving an indication that the user is composing an email from the new email address, and using contact relevance data to provide email address suggestions during composition of the email (Reply, p. 15).” However, Carson in view of Zhou incorporate these functionalities that Greene does not explicitly teach, as explained in the following. The data records accumulated as discussed in Greene may serve the purpose of provisioning contact relevance data for the user registration request with an email service as disclosed by Carson and for the email recipient suggestion features as disclosed by Zhou.
	Applicant states that “Zhou does not discuss receiving a request to register a user with an email service associated with a domain, where the request includes an unregistered email address that is associated with a record containing contact relevance data, let alone creating an account for the user that is associated with a new email address within the domain, or using 
	In an analogous electronic mail field of endeavor, after tracking the user’s email communication and accumulating the contact activity records for the unregistered email address in the database as explicitly disclosed in Greene, Zhou discloses a user (e.g. a contact as disclosed in Greene) requesting to register an email account with an email application/service (Zhou, para. [0031]), associating contact relevance data with the user in the email application/service (Zhou, para. [0031] and [0042]-[0045]) and providing an email address suggestion for the user (Zhou, para. [0036] - [0038] and [0045]).
	Applicant further states that “Carson's discussion of creating a telephone number email address as a forwarding email address is not the same receiving a request to register a user with an email service associated with a domain, where the request includes an unregistered email address that is associated with a record containing contact relevance data. Similarly, given Carson's use of the telephone number email address as a forwarding email address, Carson is silent with respect to receiving an indication that the user is composing an email addressed from the new email address, let alone providing an email address suggestion during composition of the email (Reply, pp. 16-18).”
	Greene in view of Zhou do not explicitly teach an email service registration request including an unregistered email address associated with a record containing contact relevance data. However, Carson explicitly teaches a user requests a registration in an email forwarding service system by providing an email forwarding address (as the unregistered email address in the email forwarding service system domain) and a user account with a new email address (i.e. 
	Applicant further states that regarding dependent claim 9, “Zhou merely mentions suggesting ‘contacts that the user emails the most,’ but does not specify how those contacts are selected (e.g., based on a total number of communications or a number of messages during a period). Zhou, [0036]. Additionally, Zhou is silent with respect to contact relevance data including associated contact information of the additional user (Reply, p. 18).”
	Zhou teaches measuring the relevance scores between a user and its contact (i.e. an additional user exchanging the email messages with the user) by calculating the number of times of their email communications (Zhou, para. [0022] and [0043]). Therefore, Zhou is considered explicitly to teach the logic of determining the relevance of the contact data. 
	In summary, the incorporation of Greene, Carson and Zhou teaches the independent claims 1, 10 and 17 by disclosing the functionalities of tracking the user's email communication and accumulating the contact activity records for the unregistered email address in an email service system, accepting a registration request from the user with the unregistered email address in the email service system, associating contact relevance data with the user and providing an email address suggestion when the user composes emails.
	The arguments in regard to the dependent claims (Reply, pp. 19-20) are based on the same as for the independent claims, therefore the examiner respectfully refers the incorporation of Greene, Carson and Zhou in consideration of the dependent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Greene et al. (U.S. Pub. No. US 2012/0072500 A1), herein referred to as Greene, in view of Carson et al. (U.S. Pub. No. US 2014/0379820 A1), herein referred to as Carson, and in further view of Zhou et al. (U.S. Pub. No. US 2014/0214976 A1), herein referred to as Zhou.
In regard to claim 1, Greene teaches a method for contact relevance data provisioning (e.g. tracking email senders and recipients; “... a Customer Relationship Management or Applicant Tracking System (CRM/ATS, tracking application, or tracking system) ... determines who the email is being sent to and from ... then searches a database to determine if the recipients of the email message are contacts in the tracking application ...” - Abstract) in an email service (e.g. a service provided by an email tracking system – para. [0020]) having one or more email servers (e.g. Mail Transfer Agent/electronic email server – para. [0038]) interconnected by a computer network (e.g. a computer network exemplified in FIG. 9; FIG. 9; “... The embodiments disclosed herein allow interactions (e.g., electronic email messages) to be received from a third party Mail Transfer Agent (MTA) and for the interactions to be automatically added (i.e., without user manual steps or interaction) to a tracking system as cataloged activity associated with a contact in the tracking system ...” - para. [0020]; “... FIG. 9 is a schematic view of a computer network in which embodiments of the present invention may operate. Client devices 910 and server devices 920 provide processing, storage, and input/output devices executing application programs and the like ...” - para. [0038]), the method comprising: 
	detecting, at an email server of the email service associated with a domain (e.g. a Mail Transfer Agent in an email tracking system associated with a domain belonging to a company or an entity – para. [0023]), reception of an email message received from or destined to an unregistered email address, the unregistered email address not being registered with the email service (e.g. the sender of an inbound email is not recorded in the company’s email tracking system for the situation such as the first correspondence between a contact and a company user; FIG. 4; “… To enable the above features, a company, or other entity, may install a Mail Transfer Agent (electronic mail server) into its tracking application to receive emails forwarded to the company from another entity's primary MTA (such as Microsoft Exchange) …” – para. [0023]; “... FIG. 4 is a detailed flow chart illustrating an example embodiment’s process 400 for tracking of sent and received email and tracking of electronic invitations in an example tracking system. At the starting point of the example tracking system, a mail message is delivered to a Mail Transfer Agent (MTA) (420) ... Someone sends an email to a company user, ; 
	in response to detecting the reception of the email message, creating a record in a database (e.g. an activity record 545 in the database 515 as exemplified in FIG. 5) indexed to (e.g. associated with – para. [0029]) the unregistered email address (e.g. the sender email address for the inbound scenario – para. [0029]) of the detected email message, the record also containing contact relevance data comprising one or more additional email addresses detected in the email message (e.g. the information in the stored record includes the additional recipient email addresses; FIG. 4; FIG. 5; “... If either the sender or recipient is determined to be valid, a check is made to determine whether the message is an inbound or outbound scenario (455) ... Information about the email (e.g., subject, body) is then stored in the tracking system (470). If there are relevant people to track against (i.e., sender for inbound scenario, or recipients for outbound scenario) as determined above, then the saved email information is associated with those people so that it can be viewed in relation to them, for example, on an activity tracking page (475) ...” - para. [0029]; “... The tracking module 535 may further add the electronic mail message to an activity record 545 for the sender of the message 520 if it is an inbound message, or to an activity record 545 for the recipient of the message 520 if it is an outbound message ...” - para. [0033]); 
	Greene does not explicitly teach, but Carson teaches receiving a request to register a user with the email service (e.g. a user account registration request with the email forwarding service – para. [0029]), the request including the unregistered email address (e.g. the email  belonging to the user with an email forwarding service …” – para. [0029]; “… At stage 906, account registration server 210 receives an email forwarding address … Then, if the user confirms, e.g., by clicking on a confirmation link, the user may be directed to an interface screen, such as the one shown in FIG. 4, that requests an email forwarding address from the user … The user may enter any email address, including, e.g., a work email address or the email address of a preferred email service provider with which the user is currently registered, such as Gmail, Yahoo, MSN/Hotmail, etc. …” – para. [0032]) …
	based on the request, creating an account within the email service for the user (e.g. creating an account for the user owning a telephone number 9995551212 within the gmob.com domain as exemplified in FIG. 3, FIG. 5 and FIG. 9), the account associated with a new email address within the domain (e.g. the user account associating with a new email address 9995551212@gmob.com; FIG. 1; FIG. 2; FIG. 3; FIG. 5; FIG. 9; “… at stage 908, the email forwarding address is associated with the telephone number 106, e.g., in one or more ;
	Carson does not explicitly teach the unregistered email address in the email service registration request is associated with the record containing the contact relevance data. However, Greene already teaches the unregistered email address (e.g. the sender email address for the inbound scenario – para. [0029]) in the email service system is associated with the record containing the contact relevance data (e.g. associated with the email information in the stored record includes the additional recipient email addresses; the examiner notes that the unregistered email address in the email service registration request is passed to the email service system as taught by Carson, wherein the email service system saves the contact relevance data record associated with the unregistered email address as taught by Greene; FIG. 4; FIG. 5; “... If either the sender or recipient is determined to be valid, a check is made to determine whether the message is an inbound or outbound scenario (455) ... Information about the email (e.g., subject, body) is then stored in the tracking system (470). If there are relevant people to track against (i.e., sender for inbound scenario, or recipients for outbound scenario) as determined above, then the saved email information is associated with those people so that it can be viewed in relation to them, for example, on an activity tracking page (475) ...” - para. [0029]; “... The tracking module 535 may further add the electronic mail message to an activity ;
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Greene in view of Carson in order to incorporate a method of registering a user account within an email service domain with providing an unregistered email address as disclosed by Carson. One of ordinary skilled in the art would have been motivated because the arts from Greene and Carson disclose the features of tracking contacts information in the area of electronic mail messages. Such incorporation would associate email addresses from various email providers and enable conveniently communicate an email address with the associated user preferred email address (Carson, para. [0005]).
	Greene in view of Carson do not explicitly teach, but Zhou teaches associating the contact relevance data (e.g. data records as exemplified in Table 400 of FIG. 4 or Table 500 of FIG. 5 reflecting ‘relevance’ or ‘pair relevance’ relationship between email addresses and indexed/associated by an email address - para. [0031]) with the account (e.g. the email account ‘A’; the examiner notes that the contact data records accumulated in Zhou reference is related to the contact data records organized in Greene reference and the email address of an email account is used to associate the contact data records with the account; FIG. 2; FIG. 4; FIG. 5; “... At step 204, the user may connect and/or register an email account of the user with the email application (for example, email account ‘A’). At step 206, the email application may sync the email items for that account and, at step 208, may start to populate one or more tables (or other suitable data structure). In one embodiment, one data structure may be a ‘relevance’ relationship and another data structure may be a ‘pair relevance’ relationship ...” - para. [0031];  wherein email contacts (e.g., a@domain.com etc.) may be listed and associated with one or many of the user's email accounts (e.g., me@work.com or me@home.com or the like) …” – para. [0043]; “... Table 500 may be a separate table representing this ‘pair relevance’. Table 500 reflects which email addresses/contacts were on a same email message ...” – para. [0045]);
	receiving an indication that the user is composing an email addressed from the new email address (e.g. compose a new email from the email address of the user account; FIG. 3; “... At step 302, the user may open up an email message to compose a new email ...” - para. [0035]); and
	

Reply to Office Action of: 03/08/2021using the contact relevance data to provide an email address suggestion (e.g. querying the relevance tables to make email address suggestions – para. [0035]-[0037], [0048] and [0049]) to the user during composition of the email (FIG. 3; FIG. 4; FIG. 5; “... the email application may make suggestions, update data and take other possible actions ...” - para. [0035]; “... At 306, the email application may suggest contacts that the user emails the most ...” - para. [0036]; “... At 312, the email application may suggest the most relevant recipients that contain the typed string ...” - para. [0037]; “… when the user creates a new email, the email application may query the relevance table (e.g. FIG. 4) for the most relevant suggestions, and display them …” – para. [0048]; “… as the user adds email addresses to the TO: line (or other address lines), it is possible for the email application to query the pair relevance table (e.g., FIG. 5) for the most relevant people corresponding to the added addresses …” – para. [0049]). 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Greene in view of Carson and further in view of Zhou in order to 
In regard to claim 2, Greene teaches wherein: the detected email message contains (i) the unregistered email address as a source email address (e.g. the sender's email address for an inbound scenario is not recorded in the company's email tracking system – para. [0027]) and (ii) a destination email address with a corresponding user in the email service (e.g. the company user's email address; FIG. 4; “... Someone sends an email to a company user, for which the company does not own an MX record, but the user’s mail system is configured to forward inbound mail to the tracking system (via ‘journaling’ for example) for tracking purposes ...” - para. [0027]; “... a custom Mail Transfer Agent (MTA) of the company's system attempts to validate the recipient of the mail message by accessing the tracking system to determine whether the email address is a valid company user (425) ...” - para. [0028]); and
	creating the record includes creating the record in the database (e.g. an activity record
545 in the database 515 as exemplified in FIG. 5) indexed to (e.g. associated with) the source email address (e.g. the sender email address for inbound scenario – para. [0035]) of the detected email message, the record also containing at least one of the destination email address or an identification of the corresponding user of the destination email address (e.g. the email information in the stored record includes the additional recipient email addresses; FIG. 4; FIG. 5; “... If either the sender or recipient is determined to be valid, a check is made to determine whether the message is an inbound or outbound scenario (455) ... Information about the email (e.g., subject, body) is then stored in the tracking system (470). If there are relevant people to track against (i.e., sender for inbound scenario, or recipients for outbound scenario) as determined above, then the saved email information is associated with those people so that it can be viewed in relation to them, for example, on an activity tracking page (475) ...” - para. [0029]; “... The tracking module 535 may further add the electronic mail message to an activity record 545 for the sender of the message 520 if it is an inbound message, or to an activity record 545 for the recipient of the message 520 if it is an outbound message ...” - para. [0035]).
In regard to claim 6, Greene teaches wherein the method further comprises: determining whether a record indexed, keyed, or identified by the unregistered email address (e.g. querying the database for information using a sender's email address as index for inbound scenario – para.  [0032]) exists in the database (FIG. 5; “... The example system 500 tracks correspondence between users and contacts, and includes in a subsystem or process 505 ... a parsing module 530 that parses the electronic mail message 520 to determine a sender and a recipient of the message 520, and that searches a database 515 of the tracking system (e.g., send a query to the database 515) for information 540 about the sender and the recipient ...” - para. [0032]); and …
	Green in view of Carson do not explicitly teach, but Zhou teaches in response to determining that the record indexed, keyed, or identified by the unregistered email address exists in the database, retrieving data representing the one or more additional email addresses (e.g. the most relevant people in relevance table or pair relevance table – para. [0048] and [0049]) in the record from the database (“... query the relevance table for the most relevant suggestions, and display them ...” - para. [0048]; “... query the pair relevance table for the most relevant people corresponding to the added addresses ...” - para. [0049]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Greene in view of Carson and further in view of Zhou in order to incorporate a method of automatically tracking the electronic email messages between senders and recipients as disclosed by Greene with providing suggestions for email recipients to a user which is composing an email communications as disclosed by Zhou. One of ordinary skilled in the art would have been motivated because the arts from Greene, Carson and Zhou disclose the features of tracking contacts information in the area of electronic mail messages. Such incorporation would provide a feature for an email application to accumulate the senders and recipients contact information from email messages via various sources and provide suggestions to assist a user composing an email to finish the list of recipients email addresses more conveniently and comprehensively (Zhou, para. [0002]).
In regard to claim 7, Greene in view of Carson does not explicitly teach, but Zhou teaches wherein providing the email address suggestion (e.g. make suggestions; FIG. 3; “... the email application may make suggestions, update data and take other possible actions ...” - para. [0035]) includes: detecting a user input to a destination address field in an email client (e.g. user creates a new email message – para. [0035]) interconnected to the email server (FIG. 3; and in response to detecting the user input, outputting (e.g. display them – para. [0048]), on the email client, a suggested email address (e.g. the most relevant suggestions; FIG. 4; FIG. 5; “... the email application may query the relevance table for the most relevant suggestions, and display them ...” - para. [0048]) that the user communicated with most often or most recent (e.g. most often or most frequently; FIG. 4; FIG. 5; “... the email application may suggest contacts that the user emails the most ...” - para. [0036]; “... Table 500 ... keeps track of how often you emailed specific email addresses ... most frequently paired by the user ...” - para. [0045]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Greene in view of Carson and further in view of Zhou in order to incorporate a method of providing suggestions for email recipients to a user which is composing an email communications as disclosed by Zhou. One of ordinary skilled in the art would have been motivated because the arts from Greene, Carson and Zhou disclose the features of tracking contacts information in the area of electronic mail messages. Such incorporation would provide a feature for an email application to accumulate the senders and recipients contact information from email messages via various sources and provide suggestions to assist a user composing an email to finish the list of recipients email addresses more conveniently and comprehensively (Zhou, para. [0002]).
In regard to claim 8, Greene in view of Carson does not explicitly teach, but Zhou teaches wherein providing the email address suggestion (e.g. make suggestions; FIG. 3; “... the email application may make suggestions, update data and take other possible actions ...” - para. includes: detecting a user input to a destination address field in an email client (e.g. user creates a new email message – para. [0035]) interconnected to the email server (FIG. 3; “... the email application may be aware of the user's action to create a new email message ...” - para. [0035]), the user input includes one or more characters (e.g. a letter; FIG. 3; “... the user may start by typing a letter ...” - para. [0037]); and in response to detecting the user input, searching a recipient cache (e.g. tables (or other suitable data structure); FIG. 2; FIG. 5; “... one or more tables (or other suitable data structure) ...” - para. [0031]; “... Table 500 may be a separate table representing this ‘pair relevance’ ...” - para. [0045]) to locate one or more email addresses (e.g. suggest the most relevant recipients – para. [0037]) containing the one or more characters (e.g. the typed string; FIG. 3; “... the email application may suggest the most relevant recipients that contain the typed string ...” - para. [0037]); and outputting, on the email client, the located one or more email addresses to the user (e.g. display them; FIG. 4; FIG. 5; “... the email application may query the relevance table for the most relevant suggestions, and display them ...” - para. [0048]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Greene in view of Carson and further in view of Zhou in order to incorporate a method of providing suggestions for email recipients to a user which is composing an email communications as disclosed by Zhou. One of ordinary skilled in the art would have been motivated because the arts from Greene, Carson and Zhou disclose the features of tracking contacts information in the area of electronic mail messages. Such incorporation would provide a feature for an email application to accumulate the senders and recipients contact information from email messages via various sources and provide 
In regard to claim 9, Greene in view of Carson does not explicitly teach, but Zhou teaches wherein providing the email address suggestion includes providing an email address suggestion to the user (e.g. make suggestions; FIG. 3; “... the email application may make suggestions, update data and take other possible actions ...” - para. [0035]) during email composition (e.g. user creates a new email message; FIG. 3; “... the email application may be aware of the user's action to create a new email message ...” - para. [0035]) by searching for one or more suggested email addresses (e.g. suggest contacts; FIG. 3; “... At 306, the email application may suggest contacts that the user emails the most ...” - para. [0036]) in the contact relevance data in a recipient cache (e.g. tables (or other suitable data structure); FIG. 2; FIG. 5; “... one or more tables (or other suitable data structure) ...” - para. [0031]; “... Table 500 may be a separate table representing this ‘pair relevance’ ...” - para. [0045]) without accumulating additional contact relevance data, and wherein the contact relevance data (e.g. the relevance data saved in tables or other suitable data structure – para. [0022], [0031], [0043]) comprises at least one of a total number of communications (e.g. a number of times of the email communications – para. [0022]) between the user (e.g. the user – para. [0043]) and an additional user (e.g. the email contact person with email address a@domain.com as exemplified in FIG. 4 and para. [0043]; FIG. 4; “… a suitable relevance metric may comprise: relevance scores for any given contact (e.g., the number of times a given contact is emailed), association data and/or metrics (e.g., how many times a given contact is included in an email, given the previous email recipients selected by the user) …” – para. [0022]; “… FIG. 4 shows a or a number of messages between the user and the additional user during a period or associated contact information of the additional user.
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Greene in view of Carson and further in view of Zhou in order to incorporate a method of providing suggestions for email recipients to a user which is composing an email communications as disclosed by Zhou. One of ordinary skilled in the art would have been motivated because the arts from Greene, Carson and Zhou disclose the features of tracking contacts information in the area of electronic mail messages. Such incorporation would provide a feature for an email application to accumulate the senders and recipients contact information from email messages via various sources and provide suggestions to assist a user composing an email to finish the list of recipients email addresses more conveniently and comprehensively (Zhou, para. [0002]).
In regard to claim 10, Greene teaches an email server (e.g. Mail Transfer Agent/electronic email server – para. [0038]) implementing contact relevance data provisioning in an email service (e.g. a service tracking email senders and recipients; “... a Customer Relationship Management or Applicant Tracking System (CRM/ATS, tracking application, or tracking system) ... determines who the email is being sent to and from ... then searches a database to determine if the recipients of the email message are contacts in the tracking application ...” – Abstract; “... FIG. 9 is a schematic view of a computer network in which embodiments of the present invention may operate. Client devices 910 and server , the email server comprising: a processor; and a memory operatively coupled to the processor, the memory containing instructions executable by the processor (FIG. 10; “... Memory 1070 provides volatile storage for computer software instructions 1080 and data 1090 ... Central processor unit 1050 is also attached to the system bus 1030 and provides for the execution of computer instructions ...” - para. [0039]) to cause the email server to:
	upon detecting an email message received from or destined to an unregistered email address not registered with the email service associated with a domain (e.g. the sender of an inbound email is not recorded in the email tracking system associated with a domain belonging to a company or an entity for the situation such as the first correspondence between a contact and a company user; FIG. 4; “… To enable the above features, a company, or other entity, may install a Mail Transfer Agent (electronic mail server) into its tracking application to receive emails forwarded to the company from another entity's primary MTA (such as Microsoft Exchange) …” – para. [0023]; “... FIG. 4 is a detailed flow chart illustrating an example embodiment’s process 400 for tracking of sent and received email and tracking of electronic invitations in an example tracking system. At the starting point of the example tracking system, a mail message is delivered to a Mail Transfer Agent (MTA) (420) ... Someone sends an email to a company user, for which the company does not own an MX record, but the user’s mail system is configured to forward inbound mail to the tracking system (via ‘journaling’ for example) for tracking purposes ...” - para. [0027]), create a database record in a database (e.g. an activity record 545 in the database 515 as exemplified in FIG. 5) indexed to (e.g. associated with – para. the unregistered email address (e.g. the sender email address for the inbound scenario – para. [0029]) of the email message, the database record containing contact relevance data comprising one or more additional email addresses contained in the detected email message (e.g. the email information in the stored record includes the additional recipient email addresses; FIG. 4; FIG. 5; “... If either the sender or recipient is determined to be valid, a check is made to determine whether the message is an inbound or outbound scenario (455) ... Information about the email (e.g., subject, body) is then stored in the tracking system (470). If there are relevant people to track against (i.e., sender for inbound scenario, or recipients for outbound scenario) as determined above, then the saved email information is associated with those people so that it can be viewed in relation to them, for example, on an activity tracking page (475) ...” - para. [0029]; “... The tracking module 535 may further add the electronic mail message to an activity record 545 for the sender of the message 520 if it is an inbound message, or to an activity record 545 for the recipient of the message 520 if it is an outbound message ...” - para. [0033]);
	Greene does not explicitly teach, but Carson teaches receiving a request to register a user with the email service (e.g. a user account registration request with the email forwarding service – para. [0029]), the request including the unregistered email  address (e.g. the email forwarding address; the examiner notes that the instant specification paragraph [0018] states that “a ‘non-registered email address’ is an email address that does not have a corresponding registered user with an account in an email system … an email address from a different domain, organization, etc., (e.g., ‘jon@gmail.com’) can be a non-registered email address to the email system at Amazon.com.” Therefore the email forwarding address such as abcdefg@domain.net  belonging to the user with an email forwarding service …” – para. [0029]; “… At stage 906, account registration server 210 receives an email forwarding address … Then, if the user confirms, e.g., by clicking on a confirmation link, the user may be directed to an interface screen, such as the one shown in FIG. 4, that requests an email forwarding address from the user … The user may enter any email address, including, e.g., a work email address or the email address of a preferred email service provider with which the user is currently registered, such as Gmail, Yahoo, MSN/Hotmail, etc. …” – para. [0032]) …;
	based on the request, create an account within the email service for the user (e.g. creating an account for the user owning a telephone number 9995551212 within the gmob.com domain as exemplified in FIG. 3, FIG. 5 and FIG. 9), the account associated with a new email address within the domain (e.g. the user account associating with a new email address 9995551212@gmob.com; FIG. 1; FIG. 2; FIG. 3; FIG. 5; FIG. 9; “… at stage 908, the email forwarding address is associated with the telephone number 106, e.g., in one or more databases …” – para. [0033]; “… The forwarding email address may be associated with the telephone number 106 by creating a new email address at account registration server 210 that contains the telephone number 106 in a portion thereof and associating the new email address with the forwarding email address. For example, the created email address may be the telephone number 106 at a particular domain, such as number@gmob.com …” – para. [0035]);
 email service registration request is associated with the database record containing the contact relevance data. However, Greene already teaches the unregistered email address (e.g. the sender email address for the inbound scenario – para. [0029]) in the email service system is associated with the database record containing the contact relevance data (e.g. associated with the email information in the stored record includes the additional recipient email addresses; the examiner notes that the unregistered email address in the email service registration request is passed to the email service system as taught by Carson, wherein the email service system saves the contact relevance data record associated with the unregistered email address as taught by Greene; FIG. 4; FIG. 5; “... If either the sender or recipient is determined to be valid, a check is made to determine whether the message is an inbound or outbound scenario (455) ... Information about the email (e.g., subject, body) is then stored in the tracking system (470). If there are relevant people to track against (i.e., sender for inbound scenario, or recipients for outbound scenario) as determined above, then the saved email information is associated with those people so that it can be viewed in relation to them, for example, on an activity tracking page (475) ...” - para. [0029]; “... The tracking module 535 may further add the electronic mail message to an activity record 545 for the sender of the message 520 if it is an inbound message, or to an activity record 545 for the recipient of the message 520 if it is an outbound message ...” - para. [0033]);
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Greene in view of Carson in order to incorporate a method of registering a user account within an email service domain with providing an unregistered email 
	Greene further teaches locate the database record in the database (e.g. query the database for information about a sender for inbound scenario – para. [0032]) using the unregistered email address (e.g. the sender email address for inbound scenario; FIG. 5; “... The example system 500 tracks correspondence between users and contacts, and includes in a subsystem or process 505 ... a parsing module 530 that parses the electronic mail message 520 to determine a sender and a recipient of the message 520, and that searches a database 515 of the tracking system (e.g., send a query to the database 515) for information 540 about the sender and the recipient ...” - para. [0032]);
	Greene in view of Carson do not explicitly teach, but Zhou teaches associate the contact relevance data (e.g. data records as exemplified in Table 400 of FIG. 4 or Table 500 of FIG. 5 reflecting ‘relevance’ or ‘pair relevance’ relationship between email addresses and indexed/associated by an email address - para. [0031]) with the account (e.g. the email account ‘A’; the examiner notes that the contact data records accumulated in Zhou reference is related to the contact data records organized in Greene reference and the email address of an email account is used to associate the contact data records with the account; FIG. 2; FIG. 4; FIG. 5; “... At step 204, the user may connect and/or register an email account of the user with the email application (for example, email account ‘A’). At step 206, the email application may sync the  wherein email contacts (e.g., a@domain.com etc.) may be listed and associated with one or many of the user's email accounts (e.g., me@work.com or me@home.com or the like) …” – para. [0043]; “... Table 500 may be a separate table representing this ‘pair relevance’. Table 500 reflects which email addresses/contacts were on a same email message ...” – para. [0045]);
	receive an indication that the user is composing an email addressed from the new email address (e.g. compose a new email from the email address of the user account; FIG. 3; “... At step 302, the user may open up an email message to compose a new email ...” - para. [0035]);
	

Reply to Office Action of: 03/08/2021use the contact relevance data to provide an email address suggestion (e.g. querying the relevance tables to make email address suggestions – para. [0035]-[0037], [0048] and [0049]) to the user during composition of the email (FIG. 3; FIG. 4; FIG. 5; “... the email application may make suggestions, update data and take other possible actions ...” - para. [0035]; “... At 306, the email application may suggest contacts that the user emails the most ...” - para. [0036]; “... At 312, the email application may suggest the most relevant recipients that contain the typed string ...” - para. [0037]; “… when the user creates a new email, the email application may query the relevance table (e.g. FIG. 4) for the most relevant suggestions, and display them …” – para. [0048]; “… as the user adds email addresses to the TO: line (or other  for the most relevant people corresponding to the added addresses …” – para. [0049]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Greene in view of Carson and further in view of Zhou in order to incorporate a method to provide suggestions for email recipients to a user which is composing an email communications as disclosed by Zhou. One of ordinary skilled in the art would have been motivated because the arts from Greene, Carson and Zhou disclose the features of tracking contacts information in the area of electronic mail messages. Such incorporation would provide a feature for an email application to accumulate the senders and recipients contact information from email messages via various sources and provide suggestions to assist a user composing an email to finish the list of recipients email addresses more conveniently and comprehensively (Zhou, para. [0002]).
In regard to claim 11, Greene teaches wherein: the received email message contains (i) the unregistered email address as a source email address (e.g. the sender's email address for an inbound scenario is not recorded in the company's email tracking system – para. [0027]) and (ii) a destination email address with a corresponding user in the email service (e.g. the company user's email address; FIG. 4; “... Someone sends an email to a company user, for which the company does not own an MX record, but the user’s mail system is configured to forward inbound mail to the tracking system (via ‘journaling’ for example) for tracking purposes ...” - para. [0027]; “... a custom Mail Transfer Agent (MTA) of the company's system attempts to validate the recipient of the mail message by accessing the tracking system to determine whether the email address is a valid company user (425) ...” - para. [0028]); and
to create the database record includes to create the database record in the database (e.g. an activity record 545 in the database 515 as exemplified in FIG. 5) indexed to (e.g. associated with) the source email address (e.g. the sender email address for inbound scenario – para. [0035]) of the email message, the database record also containing at least one of the destination email address or an identification of the corresponding user of the destination email address (e.g. the email information in the stored record includes the additional recipient email addresses; FIG. 4; FIG. 5; “... If either the sender or recipient is determined to be valid, a check is made to determine whether the message is an inbound or outbound scenario (455) ... Information about the email (e.g., subject, body) is then stored in the tracking system (470). If there are relevant people to track against (i.e., sender for inbound scenario, or recipients for outbound scenario) as determined above, then the saved email information is associated with those people so that it can be viewed in relation to them, for example, on an activity tracking page (475) ...” - para. [0029]; “... The tracking module 535 may further add the electronic mail message to an activity record 545 for the sender of the message 520 if it is an inbound message, or to an activity record 545 for the recipient of the message 520 if it is an outbound message ...” - para. [0035]).
In regard to claim 15, Greene in view of Carson does not explicitly teach, but Zhou teaches wherein the memory contains additional instructions executable by the processor to cause the email server to: detect a user input to a destination address field in an email client (e.g. user creates a new email message – para. [0035]) interconnected to the email server (FIG. 3; “... the email application may be aware of the user's action to create a new email message ...” - para. [0035]); and in response to detecting the user input, output (e.g. display them – , on the email client, a suggested email address (e.g. the most relevant suggestions; FIG. 4; FIG. 5; “... the email application may query the relevance table for the most relevant suggestions, and display them ...” - para. [0048]) for selection by the user.
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Greene in view of Carson and further in view of Zhou in order to incorporate a method of providing suggestions for email recipients to a user which is composing an email communications as disclosed by Zhou. One of ordinary skilled in the art would have been motivated because the arts from Greene, Carson and Zhou disclose the features of tracking contacts information in the area of electronic mail messages. Such incorporation would provide a feature for an email application to accumulate the senders and recipients contact information from email messages via various sources and provide suggestions to assist a user composing an email to finish the list of recipients email addresses more conveniently and comprehensively (Zhou, para. [0002]).
In regard to claim 16, Greene in view of Carson does not explicitly teach, but Zhou teaches wherein the memory contains additional instructions executable by the processor to cause the email server to: detect a user input to a destination address field in an email client (e.g. user creates a new email message – para. [0035]) interconnected to the email server (FIG. 3; “... the email application may be aware of the user's action to create a new email message ...” - para. [0035]), the user input includes one or more characters (e.g. a letter; FIG. 3; “... the user may start by typing a letter ...” - para. [0037]); and in response to detecting the user input, search a recipient cache (e.g. tables (or other suitable data structure); FIG. 2; FIG. 5; “... one or more tables (or other suitable data structure) ...” - para. [0031]; “... Table 500 may be a to locate one or more email addresses (e.g. suggest the most relevant recipients – para. [0037]) containing the one or more characters (e.g. the typed string; FIG. 3; “... the email application may suggest the most relevant recipients that contain the typed string ...” - para. [0037]); and output, on the email client, the located one or more email addresses (e.g. display them; FIG. 4; FIG. 5; “... the email application may query the relevance table for the most relevant suggestions, and display them ...” - para. [0048]) for selection by the user.
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Greene in view of Carson and further in view of Zhou in order to incorporate a method of providing suggestions for email recipients to a user which is composing an email communications as disclosed by Zhou. One of ordinary skilled in the art would have been motivated because the arts from Greene, Carson and Zhou disclose the features of tracking contacts information in the area of electronic mail messages. Such incorporation would provide a feature for an email application to accumulate the senders and recipients contact information from email messages via various sources and provide suggestions to assist a user composing an email to finish the list of recipients email addresses more conveniently and comprehensively (Zhou, para. [0002]).
In regard to claim 17, Greene teaches a method for contact relevance data provisioning (e.g. tracking email senders and recipients; “... a Customer Relationship Management or Applicant Tracking System (CRM/ATS, tracking application, or tracking system) ... determines who the email is being sent to and from ... then searches a database to determine if the recipients of the email message are contacts in the tracking application ...” - Abstract) in an email service (e.g. a service provided by an email tracking system – para. [0020]) having one or more servers (e.g. Mail Transfer Agent/electronic email server – para. [0038]) interconnected by a computer network (e.g. a computer network exemplified in FIG. 9; FIG. 9; “... The embodiments disclosed herein allow interactions (e.g., electronic email messages) to be received from a third party Mail Transfer Agent (MTA) and for the interactions to be automatically added (i.e., without user manual steps or interaction) to a tracking system as cataloged activity associated with a contact in the tracking system ...” - para. [0020]; “... FIG. 9 is a schematic view of a computer network in which embodiments of the present invention may operate. Client devices 910 and server devices 920 provide processing, storage, and input/output devices executing application programs and the like ...” - para. [0038]), the method comprising:
	detecting, at a server of the email service associated with a domain (e.g. a Mail Transfer Agent in an email tracking system associated with a domain belonging to a company or an entity – para. [0023]), reception of a message (e.g. a mail message – para. [0027]) having source (e.g. the sender of the email address – para. [0027]) and destination (e.g. a company user – para. [0027]) contact data identifying a source email address (e.g. the sender's email address – para. [0027]) and a destination email address (e.g. the company user's email address) of the received message (FIG. 4; “… To enable the above features, a company, or other entity, may install a Mail Transfer Agent (electronic mail server) into its tracking application to receive emails forwarded to the company from another entity's primary MTA (such as Microsoft Exchange) …” – para. [0023]; “... FIG. 4 is a detailed flow chart illustrating an example embodiment’s process 400 for tracking of sent and received email and tracking of ; 
	in response to detecting the reception of the message, at the server, identifying an unregistered email address, the unregistered email address being at least one of the source or the destination email address and not being registered with the email service (e.g. the sender of an inbound email is not recorded in the company’s email tracking system for the situation such as the first correspondence between a contact and a company user; FIG. 4; “... FIG. 4 is a detailed flow chart illustrating an example embodiment’s process 400 for tracking of sent and received email and tracking of electronic invitations in an example tracking system. At the starting point of the example tracking system, a mail message is delivered to a Mail Transfer Agent (MTA) (420) ... Someone sends an email to a company user, for which the company does not own an MX record, but the user's mail system is configured to forward inbound mail to the tracking system (via ‘journaling’ for example) for tracking purposes ...” - para. [0027]);  
	in response to identifying the unregistered email address, creating a record in a database (e.g. an activity record 545 in the database 515 as exemplified in FIG. 5) indexed to (e.g. associated with – para. [0029]) the unregistered email address (e.g. the sender email address for the inbound scenario – para. [0029]), the record also containing contact relevance data comprising additional email addresses detected in the received message (e.g. the email information in the stored record includes the additional recipient email addresses; FIG. 4; FIG. ;
	Greene does not explicitly teach, but Carson teaches receiving a request to register a user with the email service (e.g. a user account registration request with the email forwarding service – para. [0029]), the request including the unregistered email address (e.g. the email forwarding address; the examiner notes that the instant specification paragraph [0018] states that “a ‘non-registered email address’ is an email address that does not have a corresponding registered user with an account in an email system … an email address from a different domain, organization, etc., (e.g., ‘jon@gmail.com’) can be a non-registered email address to the email system at Amazon.com.” Therefore the email forwarding address such as abcdefg@domain.net in Carson reference is considered to teach the unregistered email address at the domain “gmob.com” during the process of user requesting account registration to the email forwarding service as exemplified in FIGS. 3-5; FIG. 2; FIGS. 3-5; FIG. 9; “… At stage 902, an account registration server 210 receives a request from a user to associate a telephone number 106 belonging to the user with an email forwarding service …” – para. [0029]; “… At stage 906, …; 
	based on the request, creating an account within the email service for the user (e.g. creating an account for the user owning a telephone number 9995551212 within the gmob.com domain as exemplified in FIG. 3, FIG. 5 and FIG. 9), the account associated with a new email address within the domain (e.g. the user account associating with a new email address 9995551212@gmob.com; FIG. 1; FIG. 2; FIG. 3; FIG. 5; FIG. 9; “… at stage 908, the email forwarding address is associated with the telephone number 106, e.g., in one or more databases …” – para. [0033]; “… The forwarding email address may be associated with the telephone number 106 by creating a new email address at account registration server 210 that contains the telephone number 106 in a portion thereof and associating the new email address with the forwarding email address. For example, the created email address may be the telephone number 106 at a particular domain, such as number@gmob.com …” – para. [0035]);
	Carson does not explicitly teach the unregistered email address in the email service registration request is associated with the record containing the contact relevance data. However, Greene already teaches the unregistered email address (e.g. the sender email address for the inbound scenario – para. [0029]) in the email service system is associated with the record containing the contact relevance data (e.g. associated with the email information in ;
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Greene in view of Carson in order to incorporate a method of registering a user account within an email service domain with providing an unregistered email address as disclosed by Carson. One of ordinary skilled in the art would have been motivated because the arts from Greene and Carson disclose the features of tracking contacts information in the area of electronic mail messages. Such incorporation would associate email addresses from various email providers and enable conveniently communicate an email address with the associated user preferred email address (Carson, para. [0005]).
locating the created record in the database (e.g. querying the database for information about a sender for inbound scenario – para. [0032]) using the unregistered email address (e.g. the sender email address for inbound scenario; FIG. 5; “... The example system 500 tracks correspondence between users and contacts, and includes in a subsystem or process 505 ... a parsing module 530 that parses the electronic mail message 520 to determine a sender and a recipient of the message 520, and that searches a database 515 of the tracking system (e.g., send a query to the database 515) for information 540 about the sender and the recipient ...” - para. [0032]);
	Greene in view of Carson do not explicitly teach, but Zhou teaches associating the contact relevance data (e.g. data records as exemplified in Table 400 of FIG. 4 or Table 500 of FIG. 5 reflecting ‘relevance’ or ‘pair relevance’ relationship between email addresses and indexed/associated by an email address - para. [0031]) with the account (e.g. the email account ‘A’; the examiner notes that the contact data records accumulated in Zhou reference is related to the contact data records organized in Greene reference and the email address of an email account is used to associate the contact data records with the account; FIG. 2; FIG. 4; FIG. 5; “... At step 204, the user may connect and/or register an email account of the user with the email application (for example, email account ‘A’). At step 206, the email application may sync the email items for that account and, at step 208, may start to populate one or more tables (or other suitable data structure). In one embodiment, one data structure may be a ‘relevance’ relationship and another data structure may be a ‘pair relevance’ relationship ...” - para. [0031]; “… FIG. 4 shows a table 400 wherein email contacts (e.g., a@domain.com etc.) may be listed and associated with one or many of the user's email accounts (e.g., me@work.com or  like) …” – para. [0043]; “... Table 500 may be a separate table representing this ‘pair relevance’. Table 500 reflects which email addresses/contacts were on a same email message ...” – para. [0045]);
	receiving an indication that the user is composing an email addressed from the new email address (e.g. compose a new email from the email address of the user account; FIG. 3; “... At step 302, the user may open up an email message to compose a new email ...” - para. [0035]); and
	

Reply to Office Action of: 03/08/2021using the contact relevance data to provide an email address suggestion (e.g. querying the relevance tables to make email address suggestions – para. [0035]-[0037], [0048] and [0049]) to the user during composition of the email (FIG. 3; FIG. 4; FIG. 5; “... the email application may make suggestions, update data and take other possible actions ...” - para. [0035]; “... At 306, the email application may suggest contacts that the user emails the most ...” - para. [0036]; “... At 312, the email application may suggest the most relevant recipients that contain the typed string ...” - para. [0037]; “… when the user creates a new email, the email application may query the relevance table (e.g. FIG. 4) for the most relevant suggestions, and display them …” – para. [0048]; “… as the user adds email addresses to the TO: line (or other address lines), it is possible for the email application to query the pair relevance table (e.g., FIG. 5) for the most relevant people corresponding to the added addresses …” – para. [0049]). 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Greene in view of Carson and further in view of Zhou in order to incorporate a method to provide suggestions for email recipients to a user which is composing an email communications as disclosed by Zhou. One of ordinary skilled in the art would have 
In regard to claim 18, Greene in view of Carson does not explicitly teach, but Zhou teaches wherein providing the email address suggestion (e.g. make suggestions; FIG. 3; “... the email application may make suggestions, update data and take other possible actions ...” - para. [0035]) includes: detecting a user input to a destination address field in an email client (e.g. user creates a new email message – para. [0035]) interconnected to the server (FIG. 3; “... the email application may be aware of the user's action to create a new email message ...” - para. [0035]), the user input includes one or more characters (e.g. a letter; FIG. 3; “... the user may start by typing a letter ...” - para. [0037]); and in response to detecting the user input, searching a recipient cache (e.g. tables (or other suitable data structure); FIG. 2; FIG. 5; “... one or more tables (or other suitable data structure) ...” - para. [0031]; “... Table 500 may be a separate table representing this ‘pair relevance’ ...” - para. [0045]) to locate one or more email addresses (e.g. suggest the most relevant recipients – para. [0037]) containing the one or more characters (e.g. the typed string; FIG. 3; “... the email application may suggest the most relevant recipients that contain the typed string ...” - para. [0037]); and outputting, on the email client, the located one or more email addresses to the user (e.g. display them; FIG. 4; FIG. 5; “... the 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Greene in view of Carson and further in view of Zhou in order to incorporate a method of providing suggestions for email recipients to a user which is composing an email communications as disclosed by Zhou. One of ordinary skilled in the art would have been motivated because the arts from Greene, Carson and Zhou disclose the features of tracking contacts information in the area of electronic mail messages. Such incorporation would provide a feature for an email application to accumulate the senders and recipients contact information from email messages via various sources and provide suggestions to assist a user composing an email to finish the list of recipients email addresses more conveniently and comprehensively (Zhou, para. [0002]).
In regard to claim 19, Greene teaches wherein: creating the record includes: creating a first record in the database (e.g. an activity record 545 in the database 515 as exemplified in FIG. 5) indexed to (e.g. associated with – para. [0029]) the source email address (e.g. the sender email address for inbound scenario – para. [0035]); and creating a second record in the database (e.g. an activity record 545 in the database 515 as exemplified in FIG. 5) indexed to (e.g. associated with) the destination email address (e.g. the recipient email address for outbound scenario; FIG. 4; FIG. 5; “... If either the sender or recipient is determined to be valid, a check is made to determine whether the message is an inbound or outbound scenario (455) ... Information about the email (e.g., subject, body) is then stored in the tracking system (470). If there are relevant people to track against (i.e., sender for inbound scenario, or recipients for  record 545 for the recipient of the message 520 if it is an outbound message ...” - para. [0035]).
In regard to claim 20, Greene teaches wherein: creating the record includes: creating a first record in the database (e.g. an activity record 545 in the database 515 as exemplified in FIG. 5) indexed to (e.g. associated with – para. [0029]) the source email address (e.g. the sender email address for inbound scenario – para. [0035]); and creating a second record in the database (e.g. an activity record 545 in the database 515 as exemplified in FIG. 5) indexed to (e.g. associated with) the destination email address (e.g. the recipient email address for outbound scenario; FIG. 4; FIG. 5; “... If either the sender or recipient is determined to be valid, a check is made to determine whether the message is an inbound or outbound scenario (455) ... Information about the email (e.g., subject, body) is then stored in the tracking system (470). If there are relevant people to track against (i.e., sender for inbound scenario, or recipients for outbound scenario) as determined above, then the saved email information is associated with those people so that it can be viewed in relation to them, for example, on an activity tracking page (475) ...” - para. [0029]; “... The tracking module 535 may further add the electronic mail message to an activity record 545 for the sender of the message 520 if it is an inbound message, or to an activity record 545 for the recipient of the message 520 if it is an outbound message ...” - para. [0035]); and …
the first and second created records individually contain data representing one or more of a frequency or recency of communications (e.g. most often or most frequently; FIG. 4; FIG. 5; “... the email application may suggest contacts that the user emails the most ...” - para. [0036]; “... Table 500 ... keeps track of how often you emailed specific email addresses ... most frequently paired by the user ...” - para. [0045]) between the source and destination email addresses.
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Greene in view of Carson and further in view of Zhou in order to incorporate a method of maintaining the status of most frequently or most often associated email addresses as disclosed by Zhou. One of ordinary skilled in the art would have been motivated because such incorporation would provide a feature for correlating the contacts with each other and being capable to suggest the most relevant recipient email addresses to a user (Zhou, para. [0043] - [0045]).
Claims 3, 4, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Greene et al. (U.S. Pub. No. US 2012/0072500 A1), herein referred to as Greene, in view of Carson et al. (U.S. Pub. No. US 2014/0379820 A1), herein referred to as Carson, in view of Zhou et al. (U.S. Pub. No. US 2014/0214976 A1), herein referred to as Zhou, and in further view of Bhumkar et al. (U.S. Pub. No. US 2007 /0276911 A1), herein referred to as Bhumkar.
In regard to claim 3, Greene in view of Carson and further in view of Zhou do not explicitly teach, but Bhumkar teaches wherein: the detected email message contains (i) the unregistered email address as a destination email address (e.g. not a registered destination e-mail address – para. [0078]) and (ii) a source email address (e.g. the source e-mail address –  with a corresponding user in the email service (FIG. 1; FIG. 15; FIG. 18; “... the system first checks to see if that e-mail address belongs to a registered user of the system. If not, the system sends the contact list and an invitation to join the system to that e-mail address ...” - para. [0078]; “… the server determines from the destination e-mail address that this is an e-mail containing contacts. The server checks first to see if the source e-mail address belongs to a registered user …” – para. [0086]); and
	creating the record includes creating the record in the database (e.g. contact database – para. [0078]) indexed to the destination email address (e.g. the specified e-mail addresses – para. [0078]) of the detected email message, the record also   containing at least one of the source email addresses (e.g. the contacts – para. [0078]) or an identification of the corresponding user of the source email address (FIG. 1; FIG. 15; “... If not, the system sends the contact list and an invitation to join the system to that e-mail address. The system then saves the contacts in the contact database, associates them with the specified e-mail address and marks them as ‘unregistered’ ...” - para. [0078]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Greene in view of Carson in view of Zhou and further in view of Bhumkar in order to incorporate a method of saving the contacts of an email in the contact database if the recipient e-mail address belongs to an unregistered user as disclosed by Bhumkar. One of ordinary skilled in the art would have been motivated because the arts from Greene, Carson, Zhou and Bhumkar disclose the features of tracking contacts information in the area of electronic mail messages. Such incorporation would provide a feature for storing the unregistered e-mail address as an index and its associated parameters in a database, and 
In regard to claim 4, Greene teaches wherein: the detected email message contains (i) the unregistered email address as a source email address (e.g. the sender’s email address for inbound scenario – para. [0027]) and (ii) a destination email address, neither the source email address (e.g. the sender's email address for an inbound scenario is not recorded in the company’s email tracking system; FIG. 4; “... Someone sends an email to a company user, for which the company does not own an MX record, but the user's mail system is configured to forward inbound mail to the tracking system (via 'journaling' for example) for tracking purposes ...” - para. [0027]; “... a custom Mail Transfer Agent (MTA) of the company's system attempts to validate the recipient of the mail message by accessing the tracking system to determine whether the email address is a valid company user (425) ...” - para. [0028]) nor the destination email address have a corresponding user in the email service; and
	creating the record includes: creating a first record in the database (e.g. an activity record 545 in the database 515 as exemplified in FIG. 5) indexed to (e.g. associated with) the source email address (e.g. the sender email address for inbound scenario – para. [0035]) of the detected email message, the first record also containing the destination email address (e.g. the information in the stored record includes the additional recipient email addresses; FIG. 4; FIG. 5; “... If either the sender or recipient is determined to be valid, a check is made to determine whether the message is an inbound or outbound scenario (455) ... Information about the email (e.g., subject, body) is then stored in the tracking system (470). If there are relevant people to track against (i.e., sender for inbound scenario, or recipients for outbound scenario) and ...
	Greene in view of Carson and further in view of Zhou do not explicitly teach, but Bhumkar teaches (ii) a destination email address (e.g. destination e-mail address; FIG. 1; FIG. 18; “... the server determines from the destination e-mail address that this is an e-mail containing contacts ...” - para. [0086]), ... nor the destination email address (e.g. not a registered e-mail address; FIG. 1; FIG. 15; “... the system first checks to see if that e-mail address belongs to a registered user of the system. If not, the system sends the contact list and an invitation to join the system to that e-mail address ...” - para. [0078]) have a corresponding user in the email service; and ... creating a second record in the database (e.g. contact database – para. [0078]) indexed to the destination email address (e.g. the specified e-mail address – para. [0078]) of the detected email message, the second record also containing the source email address (e.g. the contacts; FIG. 1; FIG. 15; “... If not, the system sends the contact list and an invitation to join the system to that e-mail address. The system then saves the contacts in the contact database, associates them with the specified e-mail address and marks them as ‘unregistered’ ...” - para. [0078]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Greene in view of Carson in view of Zhou and further in view of 
In regard to claim 12, Greene in view of Carson and further in view of Zhou do not explicitly teach, but Bhumkar teaches wherein: the detected email message contains (i) the unregistered email address as a destination email address (e.g. not a registered destination e-mail address – para. [0078]) and (ii) a source email address (e.g. the source e-mail address – para. [0086]) with a corresponding user in the email service (FIG. 1; FIG. 15; FIG. 18; “... the system first checks to see if that e-mail address belongs to a registered user of the system. If not, the system sends the contact list and an invitation to join the system to that e-mail address ...” - para. [0078]; “… the server determines from the destination e-mail address that this is an e-mail containing contacts. The server checks first to see if the source e-mail address belongs to a registered user …” – para. [0086]); and
	to create the database record includes to create a record in the database (e.g. contact database – para. [0078]) indexed to the destination email address (e.g. the specified e-mail addresses – para. [0078]) of the email message, the database record also   containing at least one of the source email addresses (e.g. the contacts – para. [0078]) or an identification of the corresponding user of the source email address (FIG. 1; FIG. 15; “... If not, the system sends the contact list and an invitation to join the system to that e-mail address. The system then saves the contacts in the contact database, associates them with the specified e-mail address and marks them as ‘unregistered’ ...” - para. [0078]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Greene in view of Carson in view of Zhou and further in view of Bhumkar in order to incorporate a method of saving the contacts of an email in the contact database if the recipient e-mail address belongs to an unregistered user as disclosed by Bhumkar. One of ordinary skilled in the art would have been motivated because the arts from Greene, Carson, Zhou and Bhumkar disclose the features of tracking contacts information in the area of electronic mail messages. Such incorporation would provide a feature for storing the unregistered e-mail address as an index and its associated parameters in a database, and subsequently providing the respective services without losing data or delay when the previous non-registered user registers the corresponding email services (Bhumkar, para. [0078]).
In regard to claim 13, Greene teaches wherein: the received email message contains (i) the unregistered email address as a source email address (e.g. the sender’s email address for inbound scenario – para. [0027]) and (ii) a destination email address, neither the source email address (e.g. the sender's email address for an inbound scenario is not recorded in the company’s email tracking system; FIG. 4; “... Someone sends an email to a company user, for which the company does not own an MX record, but the user's mail system is configured to forward inbound mail to the tracking system (via 'journaling' for example) for tracking purposes ...” - para. [0027]; “... a custom Mail Transfer Agent (MTA) of the company's system attempts to nor the destination email address have a corresponding user in the email service; and
	to create the database record includes: to create a first record in the database (e.g. an activity record 545 in the database 515 as exemplified in FIG. 5) indexed to (e.g. associated with) the source email address (e.g. the sender email address for inbound scenario – para. [0035]) of the email message, the first record also containing the destination email address (e.g. the email information in the stored record includes the additional recipient email addresses; FIG. 4; FIG. 5; “... If either the sender or recipient is determined to be valid, a check is made to determine whether the message is an inbound or outbound scenario (455) ... Information about the email (e.g., subject, body) is then stored in the tracking system (470). If there are relevant people to track against (i.e., sender for inbound scenario, or recipients for outbound scenario) as determined above, then the saved email information is associated with those people so that it can be viewed in relation to them, for example, on an activity tracking page (475) ...” - para. [0029]; “... The tracking module 535 may further add the electronic mail message to an activity record 545 for the sender of the message 520 if it is an inbound message, or to an activity record 545 for the recipient of the message 520 if it is an outbound message ... " - para. [0035]); and ...
	Greene in view of Carson and further in view of Zhou do not explicitly teach, but Bhumkar teaches (ii) a destination email address (e.g. destination e-mail address; FIG. 1; FIG. 18; “... the server determines from the destination e-mail address that this is an e-mail containing contacts ...” - para. [0086]), ... nor the destination email address (e.g. not a have a corresponding user in the email service; and ... to create a second record in the database (e.g. contact database – para. [0078]) indexed to the destination email address (e.g. the specified e-mail address – para. [0078]) of the email message, the second record also containing the source email address (e.g. the contacts; FIG. 1; FIG. 15; “... If not, the system sends the contact list and an invitation to join the system to that e-mail address. The system then saves the contacts in the contact database, associates them with the specified e-mail address and marks them as ‘unregistered’ ...” - para. [0078]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Greene in view of Carson in view of Zhou and further in view of Bhumkar in order to incorporate a method of saving the contacts of an email in the contact database if the recipient e-mail address belongs to an unregistered user as disclosed by Bhumkar. One of ordinary skilled in the art would have been motivated because the arts from Greene, Carson, Zhou and Bhumkar disclose the features of tracking contacts information in the area of electronic mail messages. Such incorporation would provide a feature for storing the unregistered e-mail address as an index and its associated parameters in a database, and subsequently providing the respective services without losing data or delay when the previous non-registered user registers the corresponding email services (Bhumkar, para. [0078]).
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Greene et al. (U.S. Pub. No. US 2012/0072500 A1), herein referred to as Greene, in view of Carson et al. .
In regard to claim 5, Greene in view of Carson and further in view of Zhou do not explicitly teach, but Clark teaches wherein: the detected email message is a first email message (e.g. an email message; FIG. 3; FIG. 4; “... In the first harvesting operation 410, an address harvester 402 of the device 400 receives a single email address for Jerome Smith that was used for an email message ...” - para. [0096]); and the method further includes: detecting, at the email server (FIG. 3; “... a harvesting architecture 300 that can use the addresses that are harvested on one device to facilitate the operation of one or more applications executing on another device ...” - para. [0081]), reception of a second email message (e.g. another email message – para. [0096]) also containing the unregistered email address (e.g. email address of Eric Black in FIG. 4; FIG. 4; “... In the second harvesting operation 412, the address harvester 402 receives three email addresses (for Jerome Smith, Paul Li, and Emma Smith) that are used for another email message ...” - para. [0096]); and in response to detecting the reception of the second email message, at the email server, updating the created record (e.g. get stored as new email addresses – para. [0096]) in the database (e.g. the harvested address data storage – para. [0096]) indexed to the unregistered email address (e.g. email address of Eric Black in FIG. 4) to one or more other email addresses contained in the detected second email message (e.g. new email addresses stored; FIG. 3; FIG. 4; “... In the second harvesting operation 412, the address harvester 402 receives three email addresses (for Jerome Smith, Paul Li, and Emma Smith) that are used for another email message. The email addresses for Paul Li and Emma  stored as new email addresses ... in the harvested address data storage 405 ...” - para. [0096]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Greene in view of Carson in view of Zhou and further in view of Clark in order to incorporate a method of updating data records in the database with new email addresses contained in received consecutive email messages as disclosed by Clark. One of ordinary skilled in the art would have been motivated because the arts from Greene, Carson, Zhou and Clark disclose the features of tracking contacts information in the area of electronic mail messages. Such incorporation would provide benefit of continuing to collect new email addresses for a user's data record, preventing to store overlapped data and providing “the user with suggestions for completing the recipient list” (Clark, para. [0096] and para. [0106]).
In regard to claim 14, Greene in view of Carson and further in view of Zhou do not explicitly teach, but Clark teaches wherein: the detected email message is a first email message (e.g. an email message; FIG. 3; FIG. 4; “... In the first harvesting operation 410, an address harvester 402 of the device 400 receives a single email address for Jerome Smith that was used for an email message ...” - para. [0096]); and the memory contains additional instructions executable by the processor to cause the email server (FIG. 3; “... a harvesting architecture 300 that can use the addresses that are harvested on one device to facilitate the operation of one or more applications executing on another device ...” - para. [0081]) to: receive a second email message (e.g. another email message – para. [0096]) also containing the unregistered email address (e.g. email address of Eric Black in FIG. 4; FIG. 4; “... In the second harvesting operation 412, the address harvester 402 receives three email addresses (for  Paul Li, and Emma Smith) that are used for another email message ...” - para. [0096]); and in response to receiving the second email message, update the created database record (e.g. get stored as new email addresses – para. [0096]) in the database (e.g. the harvested address data storage – para. [0096]) indexed to the unregistered email address (e.g. email address of Eric Black in FIG. 4) one or more other email addresses contained in the second email message (e.g. new email addresses stored; FIG. 3; FIG. 4; “... In the second harvesting operation 412, the address harvester 402 receives three email addresses (for Jerome Smith, Paul Li, and Emma Smith) that are used for another email message. The email addresses for Paul Li and Emma Smith are new and get stored as new email addresses ... in the harvested address data storage 405 ...” - para. [0096]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Greene in view of Carson in view of Zhou and further in view of Clark in order to incorporate a method of updating data records in the database with new email addresses contained in received consecutive email messages as disclosed by Clark. One of ordinary skilled in the art would have been motivated because the arts from Greene, Carson, Zhou and Clark disclose the features of tracking contacts information in the area of electronic mail messages. Such incorporation would provide benefit of continuing to collect new email addresses for a user's data record, preventing to store overlapped data and providing “the user with suggestions for completing the recipient list” (Clark, para. [0096] and para. [0106]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZONGHUA DU whose telephone number is (408)918-7596.  The examiner can normally be reached on Monday - Friday 7:30 AM - 4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on (571) 272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.D./Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448